Citation Nr: 0735242	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), claimed as 
secondary to service-connected right orchiectomy; and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
February 1976, with a prior period of ACDUTRA from January 
18, 1973 to July 1, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut that declined to reopen the claim for 
service connection because new and material evidence had not 
been received. The veteran filed a notice of disagreement 
(NOD) in March 2005.  After a de novo review by a Decision 
Review Officer, the claim for service connection was 
reopened, but denied on the merits as reflected in a July 
2005 statement of the case (SOC).  The veteran perfected his 
appeal later that month.

While the RO has reopened the previously denied claim for 
service connection, regardless of the RO's actions, the Board 
must address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board has characterized the issue as on the title page.

In November 2005, the veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  In June 2006, the RO issued 
a supplemental SOC (SSOC) reflecting the continued denial of 
the claim. 
Thereafter, in October 2007, the veteran testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of each hearing is of record.

The Board's decision granting the veteran's petition to 
reopen the claim for service connection is set forth below.  
The claim for service connection, on the merits, is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  In a December 1992 decision, the Board denied the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, claimed as secondary to right 
orchiectomy. 

2.  Additional evidence associated with the claims file since 
the Board's December 1992 denial was not previously before 
agency decision makers, and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection for a psychiatric disorder, to include 
PTSD, claimed as secondary to right orchiectomy. 


CONCLUSION OF LAW

1.  The Board's December 1992 decision denying the veteran's 
claim for service connection for a psychiatric disorder, to 
include PTSD, claimed as secondary to right orchiectomy, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

2.  Since the December 1992 Board decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a psychiatric disorder, 
to include PTSD, claimed as secondary to right orchiectomy 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

As indicated above, the Board previously considered and 
denied the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, claimed as secondary 
to right orchiectomy, in a December 1992 decision.  Unless 
the Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision and are not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the 
December 1992 Board decision is final based on the evidence 
then of record.  Id.  The veteran sought to reopen his claim 
for service connection for a psychiatric disorder in August 
2003.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) (2007) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the December 1992 
Board decision that denied the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In the December 1992 decision, the Board denied the veteran's 
claim for service connection because there was no evidence of 
a stressor and no medical evidence of a current diagnosis of 
PTSD or an acquired psychiatric disorder related to service 
or a service-connected disability.  The veteran was first 
found to have a psychiatric condition, diagnosed as 
antisocial personality disorder, during a March 1992 VA 
examination; however, for purposes of VA compensation, a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation.  Evidence of record at the 
time of the Board's December 1992 decision included service 
medical records, which were negative for psychiatric 
complaints, findings, or treatment; the veteran's statements; 
and a March 1992 VA examination report reflecting the 
veteran's complaints of paranoia, low self esteem, and 
anxiety attacks, to include diaphoresis that the veteran 
related to his service-connected right orchiectomy.  In 
addition to the above, in March 1992, the VA examiner 
diagnosed alcohol dependence, heroin and methadone dependence 
in possible remission, and the VA examiner discussed in his 
assessment that the veteran "certainly suffered a 
psychological blow when he had to undergo his orchiectomy." 

Evidence added to the claims file since the Board's December 
1992 final decision includes a Northampton VA medical center 
(VAMC), hospital discharge summary, dated May/June 1995, 
which, in part, indicated that the veteran discussed his 
feelings about his orchiectomy and felt insecure about his 
body image and masculinity; a March 1996 VA neurological 
disorders examination report where the examiner found the 
veteran to be a good historian and expressed the opinion that 
the veteran's history suggested he has secondary 
psychological affects from his service-connected right 
orchiectomy; Leeds VAMC outpatient medical records; a 
September 2001 VA examination report noting that the veteran 
sees mental health regularly at the Northampton VAMC; and a 
July 2002 VA mental disorders examination report showing that 
the veteran related his psychological problems to his 
service-connected right orchiectomy.  The July 2002 examiner 
diagnosed the veteran with opioid and cocaine dependence in 
remission and antisocial personality disorder and noted that 
the veteran had seen L. Struckus, MSW, for prior counseling.  
In addition, Springfield outpatient clinic (OPC) records, 
dated from February 2002 to May 2003, reflect that B. 
Lockhart, M.D., continuously assessed the veteran with 
depression.  A February 2003 psychiatrist report indicates 
that the veteran began treatment at the Springfield OPC 
mental health center.  Also added were outpatient records 
from the Northampton, Newington, and West Haven VAMCs; the 
November 2005 RO hearing transcript; a July 2005 letter from 
the veteran that he currently receives treatment at the VA 
OPC in Springfield, Massachusetts; and the October 2007 Board 
hearing transcript.  The transcript of the October 2007 
hearing includes the veteran's testimony that he most 
recently received treatment for a diagnosed psychiatric 
condition "stress" at the VA Springfield Outpatient Center 
at the beginning of 2007, that he tended to withdraw from 
society and resorted to drugs after he underwent a right 
orchiectomy, and that he suffered with depression constantly 
and in the 1980s was put on Prozac at the VA hospital in 
Rocky Hill, Connecticut.  He testified that his physicians 
have, essentially, attributed his psychiatric issues of 
depression and paranoia to his service-connected right 
orchiectomy, that he has difficulty talking about this issue, 
and that he was getting his medical information transferred 
to Pittsfield - where he resides.
 
This additional evidence, received since the Board's December 
1992 decision, is new in that it was not previously of 
record.  Dr. Lockhart's records reflect that the veteran is 
assessed with depression, a psychiatric condition recognized 
by VA for disability compensation.  The additional evidence 
is also material because - at least according to the March 
1996 VA neurological disorders examiner - it raises a 
reasonable possibility of substantiating the claim.  That is 
to say, the statement from the March 1996 VA examiner 
supports the veteran's contention that he has secondary 
psychological affects from his service-connected right 
orchiectomy.  And although the July 2002 VA mental disorders 
examiner diagnosed the veteran with a personality disorder 
without discussion of possible psychological issues related 
to the veteran's right orchiectomy, the Board points out that 
the holding in Justus clarifies that it is impermissible to 
weigh the probative value of the July 2002 VA examiner's 
findings versus the March 1996 VA examiner's statement at 
this preliminary stage of merely determining whether the 
claim should be reopened.  See, too, Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (where the Federal Circuit Court 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  However, as explained in the REMAND 
below, further development is necessary before the Board can 
address the merits of the veteran's claim.

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for a 
psychiatric disorder, the Board finds that all notification 
and development action needed to render a fair decision on 
this aspect of the appeal has been accomplished and there is 
no prejudice to the veteran in deciding the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
claimed as secondary to service-connected right orchiectomy, 
has been received, the appeal is granted.


REMAND

The Board finds that further notice and development is needed 
before appellate review on the merits of the reopened claim.

During the October 2007 Board hearing, the veteran's 
representative requested that all relevant psychiatric 
treatment records be obtained and associated with the claims 
file and that the VA schedule the veteran for an examination 
with a medical opinion.  The Board agrees.  All outstanding 
pertinent VA medical records, both inpatient and outpatient, 
must be obtained and associated with the claims file.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
also finds that an examination and medical opinion as to the 
etiology of any current psychiatric disability is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board also notes that, although the veteran was furnished 
with some notice letters, they do not meet the requirements 
of the decision of the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, while the claim is on remand, the RO 
will have the opportunity to provide the veteran with 
corrective notice. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  Send the veteran a corrective notice 
letter pursuant to 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice letter should also specifically 
address the information and evidence 
necessary to establish secondary service 
connection pursuant to 38 C.F.R. § 3.310 
(2007).  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

2.  Obtain all outstanding pertinent VA 
records, both inpatient and outpatient, 
for the evaluation and/or treatment of 
any psychiatric disorder since the 
veteran's discharge from service to the 
present.  

3.  After all available records have been 
associated with the claims file, schedule 
the veteran for an examination to 
determine the current psychiatric 
diagnoses and whether any diagnosed 
psychiatric disability is related to the 
service-connected orchiectomy.  The 
claims file must be made available to the 
examiner.  All tests and studies deemed 
warranted (to include psychological 
testing) should be accomplished, with all 
test results made available to the 
examiner before the completion of his or 
her report.
.
The examiner should clearly identify all 
current psychiatric disability(ies).  For 
each such diagnosed disability, the 
examiner should render an opinion as to 
whether such disability at least as 
likely as not (i.e., there is at least a 
50 percent probability) (a) had its onset 
in service; or (b) was manifested within 
one year of separation from service (and 
if so, identify the manifestations); or 
(c) was caused or aggravated (made 
permanently worse) by the veteran's 
service-connected right orchiectomy or is 
otherwise the result of a disease or 
injury in service. The examiner report 
should set forth the complete rationale 
for the opinions expressed.

4.  Readjudicate the reopened claim.  If 
the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative a 
supplemental SOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


